By the Court.

Starnes, J.
delivering the opinion.
[1.] We think that the Court was mistaken in holding that the new promise in this case, was made only upon condition that the defendant’s intestate completed the building of the church upon which he was engaged.
In our opinion, the reference to the church by defendant’s intestate, was for the purpose of specifying a time of payment, and not as a condition upon the occurring of which, •only, the money was to be paid. In such case, his death be*84fore the completion of the church, (which has been finished,) does not exonerate his estate from liability.
Let the judgment be reversed.